 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:All production and maintenance employees at the Employer'sHolmwood, Louisiana, rice drier and warehouse, including the weigherand clerk, but excluding all office clerical employees, professionalemployees, guards, watchmen, foremen, and all other supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Direction of Election.ElectricalWorkersUnion Local 38, International Brotherhoodof Electrical Workers,AFL-CIOandHoertz Electric Mainte-nanceCo.Case No. 8-CC-138.August 16, 1962DECISION AND ORDEROn May 9, 1962, Trial Examiner James F. Foley issued his Inter-mediate Report in the above-entitled proceeding, finding that Elec-tricalWorkers Union Local 38, International Brotherhood of Elec-tricalWorkers, AFL-CIO, hereinafter called the Respondent or theIBEW, had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief and Hoertz Electric Main-tenance Co., the Charging Party, hereinafter called Hoertz, filed amemorandum in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the. National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner only to the extent consistent with thedecision herein.The Trial Examiner found that the Respondent violated Section8(b) (4) (ii) (B) by the totality of its conduct which, in effect, threat-138 NLRB No. 17. ELECTRICAL WORKERS UNION LOCAL 38,ETC.161ened Ohio Pipe and Supply Company,hereinafter called Ohio Pipe,with a strike unlessOhio Pipeceased doing business with Hoertz.The Respondent contendsthat theGeneral Counsel has failed to meethis burden of proofthatthe Respondent threatened,restrained, orcoerced Ohio Pipe within the meaning of the proscription of (ii) ofSection 8(b) (4).Wefind merit in the contention of Respondent.On January5, 1962, Ohio Pipe,acting as its own general contractorfor the construction of an addition to its business premises,awardedcertain electrical work on the project to Hoertz.On January 9, 1962,Seeholzer,the business agent for the Respondent,visited the premisesof Ohio Pipe and, in the course of conversations with Larsen andSisson, vice presidents of Ohio Pipe,stated that Hoertz was nonunionand requested that the electrical work be given to a union contractor.Whenasked what would happen if the electrical work was not takenfrom Hoertz,Seeholzer replied that he would seek the cooperationof the PlumbersUnion whichrepresented Ohio Pipe's employees andthe employees of its customers.Seeholzer was asked to return onthe next day and discuss the matter with Irwin,the president ofOhio Pipe.The next morning Seeholzer returned,accompanied by Kocian, thebusiness representative of the Plumbers,and Laverty,the businessrepresentative of a Carpenters local.During the meeting Seeholzertook the positionthat Ohio Pipe,despite its contract with Hoertz,should let Hoertz go and hire a union contractor.While the meetingwas in progress,five union business agents,representing various con-struction industry locals,appeared at Irwin's office.Each checked thename of the contractor who handled the particular work within thejurisdiction of his craft,and, after being satisfied that the work hadbeen handled by union contractors,they all left.The meeting endedwith Kocian statingthat Ohio Pipeshould hire a union contractor,that that was the only way that the work could be done satisfactorily,and that it should be done right away.Kocian also told Sisson thathe (Sisson)had been wrong in awarding the electrical work to Hoertzand "the only satisfactory way out of it is for you to let Hoertz goand hire a union contractor."Kocian noted that Ohio Pipe had neverhad any troublewiththe Plumbers Union and, in consideration ofsuch relations,should hire a union contractor for the electrical work.Thereafter,OhioPipe would not allow Hoertz to continue workuntil after the chargesin theinstant action were filed.In ourview, the conductherein fallsshort of thatproscribed by(ii)of Section8(b) (4).TheGeneral Counsel has not establishedthat a strike threat wasmade, either overtly orinferentially,or indeedthat any otheracts wereengaged in by the Respondent which wouldconstitute "threats, restraint,or coercion."The Respondent informedOhio Pipe only thatitwould seek the"cooperation"of the Plumbers. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Plumbers' cooperation as it turned out consisted of Kocian'sstatements to officials of Ohio Pipe that its conduct in engaging Hoertzwas wrong, that the wrong could be corrected satisfactorily by thereplacement of Hoertz with a union contractor, and that Ohio Pipeshould replace Hoertz in consideration of its trouble-free relationswith the Plumbers in the past. Such statements clearly contain nodirect threat of a strike.Nor are we willing to infer a threat of astrikewhich would be based simply on the statements made byKocian,iThe most that can be inferred from such statements is thatif Ohio Pipe decided not to replace Hoertz, it could expect that itsbargaining relationship with the Plumbers would not be as trouble-free in the future as it had been in the past.While Ohio Pipe mayhave construed such statements as foretelling a possible strike oversome issue arising in future bargaining negotiations, it cannot reason-ably be construed as a threat to strike over an issue as to which thePlumbers would have no right to strike.Moreover, Kocian's state-ments are just as open to a construction that he was simply requestingfavorable consideration of his suggested solution of the matter inissue because of the lack of trouble between Ohio Pipe and the Plumb-ers in the past.His request to Ohio Pipe, under this view, would bethat Ohio Pipe be considerate of the Plumbers in view of the awkwardposition the Plumbers would otherwise be put in by Ohio Pipe in thePlumbers' relationship with a sister union, the IBEW. In these cir-cumstances, we find that the Respondent's reference to the Plumbers'cooperation amounted to lawful persuasion rather than to attemptsto threaten, coerce, or restrain Ohio Pipe.2As for the simultaneous visit by the other construction industryunions, who presumably were informed that Ohio Pipe had engagedone nonunion contractor, no more was done than check for the identityof the contractors who performed the craft work within their respec-tive jurisdictions.This check is an insufficient basis upon which toinfer any proscribed conduct on the part of Respondent.Accordingly, we shall order the complaint herein be dismissed.[The Board dismissed the complaint.]MEMBER RODGERS, dissenting :I would affirm the Intermediate Report.'Moreover,we note that Kocian testified that the Plumbers'contract with Ohio Pipecontains a no-strike clause;the General Counsel offered no evidence to rebut an inferencethat a strike in furtherance of the demand herein would be in violation of that clause.In view of this clause in the parties'contract,we find it difficult to infer a threat of astrike which would violate the contract where we could as likely impute other, legal, impli-cationsto thestatements2Cf.United Slate, Tile and Composition Roofers,Damp and Waterproof WorkersAsso-ciation, AFL-CIO,LocalUnion No. 57 (Atlas Roofing Co. Inc ),134 NLRB 367, Local32i, International Union of Opeiatiny L'ngii,cers, AFL-CIO (Bieuer's City Coal Dock),131 NLRB 228 ELECTRICAL WORKERS UNION LOCAL 38, ETC.163INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case, Case No. 8-CC-138, was brought under Section 10(b) of the NationalLabor Relations Act, as amended (61 Stat. 136, 73 Stat. 519), herein called the Act,on a charge filed January 11, 1962, and an amended charge filed January 16, 1962, byRaymond J. Hoertz, doing business as Hoertz Electric Maintenance Co., a solelyowned individual proprietorship, herein called Hoertz.The charges were filed againstElectricalWorkers Union Local 38, International Brotherhood of Electrical Workers,AFL-CIO, herein called Respondent; Donald B. Seeholzer, its business representative,and Cleveland Building & Construction Trades Council.On February 19, 1962,General Counsel issued a complaint against Respondent.The complaint allegesthat beginning on or about January 10, 1962, Respondent violated Section 8(b)(4)(ii) (B) of the Act by threatening, coercing, and restraining Ohio Pipe and SupplyCompany, an employer engaged in commerce, with the object of forcing that com-pany to cease doing business with Hoertz.On February 27, 1962, Respondent filedan answer to the complaint denying the alleged violation. It also denied in theanswer that Ohio Pipe and Supply Company was an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, or that the conduct it al-legedly engaged in in connection with the operations of Ohio Pipe and Supply Com-pany had a close, intimate, or substantial relation to interstate commerce or affectedcommerce within the meaning of Section 8(b)(4)(ii)(B) or Section 2(6) and (7)of the Act. It admitted in its answer that it was a labor organization within themeaning of Section 2(5) of the Act.A hearing on the complaint and answer was held on March 19, 1962, beforeTrial Examiner James F. Foley.Respondent, General Counsel, and Charging Partywere represented by counsel.All parties were afforded an opportunity to be heard,make oral argument, and file briefs.Respondent, by counsel, filed a brief afterthe close of the hearing.FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE NEUTRAL OR SECONDARY EMPLOYEROhio Pipe and Supply Company, an Ohio corporation, herein called Ohio, hasits principal office and place of business at Cleveland, Ohio, where it is engaged inthe business of selling as a distributor to industrial and manufacturing plants in"Greater Cleveland," and to other customers, plumbing and heating equipment andsupplies, and of manufacturing and distributing aluminum greenhouses for residentialuse.Annually, its purchases directly from sources outside the State of Ohio areof a value in excess of $50,000. I find that Ohio is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that the assertion of jurisdictionwill effectuate the purposes of the Act.H. LABOR ORGANIZATION INVOLVEDRespondent is a labor organizationwithin themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Evidentiary findings1.Background evidenceThe following background evidence is undisputed.On January 5, 1962, Ohio awarded a contract to Hoertz, an electrical subcontractor,for the electrical work on an addition to its placeof business.Ohio was acting asits own general contractor.Hoertz began work on January 6, 1962.At that timemost of the construction work on the new addition, which was begun in September1961, had been completed.Besides the electrical work, there remained only theerectionof a crane and a monorail system,and a smallamount of masonry to supportthat system and two pipe machines.Ohio's employees are represented by a localof the United Association of Journeymen & Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, AFL-CIO, herein called thePlumbers Union. Ohio and the Plumbers Union are parties to a collective-bargainingcontract.Ohio has approximately 45 employees, but the record does not disclosethe number in the unit represented by the Plumbers Union.All but a few clericaland custodial personnel would appear to be included.Hoertz is a nonunion con-tractor, that is, he does not have a collective-bargainingcontract with Respondent662353-63-vo1 138-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDor any other unit.He is the sole proprietor of Hoertz, is self-employed, and heand one to two employees constitute the entire working staff.2.The alleged illegal pressure on Ohio, the secondary employerOn January 9, 1962, about 4:30 p.m., Robert C. Larsen, Ohio's vice president incharge of production, saw a strange person inside the new addition to Ohio's placeof business, looking it over.Larsen's office is close to the site of the new addition.Larsen asked him if he could help him. The person identified himself as Seeholzer,the business representative of Respondent. Seeholzer asked Larsen who the electricalcontractor was, and Larsen replied that it was Hoertz. Seeholzer then asked Larsenif he knew that Hoertz was not a union contractor, and Larsen said that he did nothave this knowledge. Seeholzer asked Larsen if there were other bidders on theelectrical work, and Larsen answered by saying that they had better see Donald F.Sisson, Ohio's vice president in charge of contracts. Seeholzer and Larsen went intoSisson's office.Larsen introduced Seeholzer to Sisson, and the three of them wentinto the office of President Irwin of Ohio. Irwin had left for the day.Seeholzer asked Sisson if he was aware that Hoertz was not a union contractor.Sisson replied that he did not know whether Hoertz was or was not a union con-tractor.Sisson also said that Ohio had a contract with Hoertz and was satisfied withHoertz' work. Seeholzer then said that he was not satisfied with Hoertz doing theelectrical work.He requested Larsen to give the work to a union contractor, andasked Sisson who the other contractors were who bid on the work. Sisson told himwho the other bidders were, and then said he did not see how he could take the workaway from Hoertz in view of the contract Ohio had with him.He asked SeeholzerifOhio could continue Hoertz on the work, and stated that in the future Ohio wouldbear in mind the importance of hiring a union contractor. Seeholzer said it wouldnot be possible to continue using Hoertz, that Ohio would have to hire a unioncontractor.Sisson asked Seeholzer what would happen if the electrical work wasnot taken from Hoertz. Seeholzer said that if Ohio did not voluntarily take thework from Hoertz and give it to a union contractor, he would have to seek the co-operation of the Plumbers Union, which represented Ohio's employees and thoseof its customers.Sisson then said that a decision could not be reached until thematter was discussed with President Irwin.He asked Seeholzer to return the nextmorning for a conference with President Irwin. Seeholzer said he would.Between 9:30 and 10 o'clock the following morning, January 10, 1962, Vice Presi-dent Sisson met Seeholzer in the lobby of Ohio's place of business. Seeholzer wasaccompanied by Conrad Kocian, business representative of the Plumbers Union,and Business Representative Laverty of a Cleveland local of the United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, herein called Carpenters Local.Hoertz was standing with them.He had just finished a conversation with Seeholzerin the presence of Laverty and Kocian, and two other representatives of AFL-CIOcraft locals.'Seeholzer,Kocian, Laverty, and Hoertz accompanied Sisson to theoffice of Ohio's President Irwin. Sisson introduced them to Irwin.Seeholzer asked if Sisson and Irwin had decided whether or not to hire a unioncontractor.Sisson or Irwin replied that they did not see how they could as Ohiohad a contract with Hoertz. Sisson again asked him if Ohio could let Hoertz finishthe job.Seeholzer replied that the only satisfactory solution was for Ohio tohirea union contractor to replace Hoertz.Kocian then said that they were gettingnowhere and asked for a private meeting.He answered yet to Sisson's questionwhether he meant a meeting without Hoertz. Sisson asked Hoertz to leave. ShortlyafterHoertz left, five union representatives appeared in Irwin's office unannounced.Kocian or Seeholzer introduced them.They were Anthony lousue of a Painters zlocal,Martin Graham of a Bricklayers 3 local, William Thomas of a local of SheetMetal workers,4 George Urich of a Tile and Terrazzo Workers Local of the Brick-layers, and Konzen of a local of the Roofers Union.5 Sisson was asked to namethe contractors who did the painting, masonry, roofing, sheet metal, and otherwork.The particular representatives were satisfied that the types of work handled1 Seeholzer had told Hoertz that as a nonunion contractor he could not do electrical workon a new additionWhen Hoertz disagreed, Kocian said that they were getting nowhere,and should talk to representatives of Ohio.zBrotherhood of Painters, Decorators & Paperhangers of America, AFL-CIO.s Bricklayers,Masons and Plasterers International Union of America, AFL-CIO.4 Sheet Metal Workers International Association, AFL-CIO.5United States Tile and Composition Roofers Damp and Waterproof Workers Associa-tion,AFL-CIO. ELECTRICAL WORKERS UNION LOCAL 38, ETC.165by their unions'members were done by union contractors.°Kocian said that Ohioshould definitely hire a union contractor, that that was the only way the work couldbe continued satisfactorily, and that it should be done right away. In answer toKocian, either Sisson or Irwin replied that while they did not see how they couldreplace Hoertz since he had a contract,they could not give him a definite answerat that time. Seeholzer said he would return the next morning for a definite answer.When the meeting ended,Vice President Sisson and Plumber Union'sBusinessRepresentative Kocian had a conversation.Kocian said to Sisson that he had beenwrong in awarding the electrical contract to Hoertz before checking with Respondent.He further said that "the only satisfactory way out of it is for you to let Hoertz goand hire a union contractor.I am sure you can make some arrangements to seethat is done."Kocian also said that Ohio had never had any trouble with thePlumbers Union, which represented the employees of a great number of Ohio's cus-tomers and suppliers,and had never had any trouble with him. Sisson agreed withKocian that that was the case.Kocian then said that in consideration of suchrelations between Ohio and the Plumbers Union, Ohio should hire a union con-tractor for the electrical work.When the union representatives left, Sisson and Irwin had a conversation.Sissontestified that"we discussed the matter and came to the conclusion that we wereafraid to go ahead with the job under Mr. Hoertz'direction,and we called in Mr.Hoertz and told him to shut down the job as soon as he could do so in safety."Hoertz and his employees discontinued work about 2 o'clock that afternoon. See-holzer returned to Sisson's office the next morning.Sisson informed him Ohio hadtold Hoertz to discontinue the electrical work,and that it would make an effort tohire a union contractor.He then said that Hoertz was displeased,and he did notknow what the outcome would be. Seeholzer said he appreciated Ohio'sdecisionto take the work from Hoertz, left with Sisson a list of union electrical contractorsacceptable to him, and left.?As previously found,the unfair labor practice charge and the first amendedcharge against Respondent were filed on January 11 and 16,1962, respectively.8On or about January 30, 1962, a Mr. Corrigan, attorney for the Cleveland BuildingTrades Council,9 a Mr. Settler, attorney for Respondent, and Kocian, PlumbersUnion'sbusiness representative,visitedOhio'splace of business and asked for ameeting with President Irwin and Vice President Sisson.fo6 Seeholzer testified that these business agents,as representatives of the Cleveland Build-ing Trades Council, called weekly at construction jobs on the west side of Cleveland, justhappened to be in the vicinity on January 10 during their weekly calls,and called on Ohiowhen Seeholzer,Kocian, and Laverty were having a meeting with President Irwin andVice President Sisson of Ohio.However, they had not previously visited Ohio either dur-ing or before the construction which started in September 1961.Nothing was said thatwould indicate that they were visiting only by Seeholzer,Kocian,or ariy of the otherswhen the business representatives entered the meeting unannounced and sat down. Theyarrivedat Ohio's place of business at or about the same time as Seeholzer. Two of them,along with Kocian and Laverty, were present when Seeholzer had the conversation withHoertz prior to the meeting with Irwin and Sisson. I do not credit Seeholzer's testimonythat the business representatives were merely visiting Ohio.°I have credited Sisson and Larsen as to what Seeholzer said to them on January 9,and Sisson as to what Seeholzer said to him and President Irwin on January 10, and tohim on January 11. Seeholzer's testimony of what he said on January 9, 10, and 11 toOhio's officials,as far as it goes, does not vary substantially from the testimony of VicePresidents Sisson and Larsen.Seeholzer was silent as to what Koclan said at theJanuary 10 meeting except in regard to one incident where Kocian suggested to Sissonwhat he could say to Hoertz in taking the disputed work from him. Seeholzer,was alsosilent as to Sisson's testimony that he, Seeholzer,said he would seek the cooperation ofthe Plumbers Union, of which Kocian was business representative,ifOhio did not volun-tarily take the work from Hoertz.As stated elsewhere,supra,Kocian's testimony con-sisted only of a reference to a no-strike clause in the collective-bargaining contract betweenthe Plumbers Union and Ohio.8 General Counsel filed a petition for a temporary injunction in the United States DistrictCourt for the Northern District of Ohio on or about February,12, 1962. The record doesnot show what action, if any, was taken by or in the court following the filing of thepetition.eHoertz filed the charge against the Cleveland Building Trades Council as well asRespondent and Seeholzer.10 Stettler had telephoned Sisson a few days earlier and asked for a meeting, but Sissonhad refused for the reason that he could not see that anything would be accomplished bythe meeting. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresident Irwin and Vice President Sisson met with Corrigan,Stettler, and Kocian.Corriganand Stettler said theywished toassure Irwin and Sissonthat they hadno reason either to have feared the unions whose representatives appeared at Ohioon January10, 1962, or tohave told Hoertz to discontinue the electrical work.They furthersaid that the representatives had been making a routine call on jobsbeingdone,just happenedto be in the neighborhood at the time,and called onthem.They alsasaid that Seeholzer was surprisedthatOhio had stopped theelectricalwork, and hefelt that afterthey had talkedto Irwin and Sissonthat Ohiowould probablycontinue it with Hoertz.Sissionreplied that the incident of Jan-uary 10, 1962, wasthe first time anything of that nature happened to them, thatthe last thing President Irwin and he wanted was to shutthe job down, that Ohiohad a responsibilityto its 45employees and to its customers to keep its businessgoing, and due to what happened on January10, theywere afraid to continue the-electricalwork with Hoertz.Following this conversation,VicePresident Sisson gave an account of it toLevine,attorneyfor theGeneral Counsel,and Metzner,attorneyfor theChargingParty,He also discusseditwithPresident Irwin.They statedto Sisson theiropinionsthat Ohio shouldask Hoertz to completethe electrical work.Sisson there-upon asked Hoertz to complete this work.Itwas completedabout February 12,1962.11B. Analysis and concludingfindingsIt is undisputed that on January 9, 10, and 11, 1962, Respondent's Business Rep-resentative Donald Seeholzer engaged in conduct that had as its object the persua-sion of Ohio, the Charging Party, to take the electrical work on its new addition toitsplace of business from Hoertz,the nonunion electrical contractor,and give itto a union electrical contractor.It is undisputed that the conduct on January 10,1962, of Plumbers Union'sBusiness Representative Conrad Kocian and that ofthe other five business representativesof AFL-CIO craft locals had the same object.The questions for resolution are:IsRespondent responsible for the conduct of Seeholzer,Kocian,and the fiveother business representatives?Did their conduct constitute threats to,or coercion or restraint of, Ohio? 12Did this conduct constitute a "forcing or requiring"of Ohio to cease doing businesswith Hoertz, the nonunion electrical contractor?If the answer is "yes" to each of these three questions,Respondent has violatedSection 8(b)(4)(ii)(B) of the Act. If a finding of a violation is made then thereremains the question whether an order against Respondent would be an appropriateremedy since the electrical work, the object of the thrust of Respondent's conduct,was completed on or about February 12, 1962.The hearing was held on March 19,1962.It is elementary to find,and I so find, that the conduct of Seeholzer is the conductof Respondent.I also find the conduct of Kocian to be the conduct of Respondent.On January 9, 1962, Seeholzer stated to Vice Presidents Sisson and Larsen that ifOhio did not voluntarily take the work from Hoertz, he would seek the assistanceof the local of the Plumbers Union that represented Ohio's employees and theemployees of Ohio's customers.Kocian, the business representative of the PlumbersUnion's local that represented Ohio's employees,appeared with Seeholzer on themorning of January 10,1962,and made common cause with Seeholzer in his effortsto have Ohio cease doing business with Hoertz.Although Kocian testified, hemade no effort to rebut the presumption raised by the testimony of General Counsel'switnesses that he was present on behalf of Respondent.He only testified thatthe collective-bargaining contract between Ohio and the Plumbers Union containeda no-strike clause.This evidence does not rebut the evidence of joint venture oragency for the purpose of mutual aid and protection,although it does raise thequestion whether the conduct of Kocian in view of the no-strike clause could"threaten,coerce or restrain"or have as its object"forcing or requiring"withinthe meaning of Section 8(b)(4)(ii)(B).The evidence shows that the business representative of the Carpenters' local ac-companied Seeholzer and Kocian into the meeting on January 10, and that the"About January 21, 1962, Hoertz calledat Ohio's place of business and asked if hecould go to work.Sisson saidthat theywere sorry,but theanswer was no. Ohio didnot assignthe work to any other contractor12I have foundsuprathatOhio isa person engaged in commerce It is also engaged inan industry affecting commerce.See SheetMetalWorkersInternational Association,Local Union299,etc(SH. Kisner,et at. d/b/a S. H. Ki8ncr and Sons),131 NLRB 1196. ELECTRICAL WORKERS UNION LOCAL 38, ETC.167business representatives of certain locals of the Painters, Bricklayers, Sheet MetalWorkers, and the Roofers entered this meeting unannounced after Hoertz was re-quested to leave.After they were introduced by Seeholzer to President Irwin andVice President Sisson, Seeholzer proceeded to inquire from Sisson the names ofthe contractors who did the types of construction on the new addition handled bythe members of the craft locals represented by the business representatives.Thebusiness representatives nodded approval as each contractor was named.Appar-ently they were union contractors. I find that the conduct of these business repre-sentatives,as well as the conduct of Kocian,was the conduct of Respondent.'3I conclude and find that the conduct consisting of the conduct of Seeholzer, Kocian,and the other business representatives, to be conduct that would and did "threaten,coerce or restrain" Ohio, a "person engaged in commerce or in any industry af-fecting commerce," with the object of "forcing or requiring" Ohio "to cease doingbusiness" with Hoertz. I further conclude and find that by this conduct Respondentviolated Section 8(b) (4) (ii) (B) of the Act.While it could be argued that the statements of Seeholzer when considered inisolation do not satisfy the terms "threaten,coerce or restrain"or "forcing orrequiring," it is clear that the totality of conduct or the complete pattern of conductmore than satisfies these terms.The Respondent threatened a strike unless Ohioceased doing business with Hoertz.The defense of a no-strike clause in the contractbetween Ohio and the Plumbers Union is not substantial as the only evidence ofsuch a clause is Kocian's testimony there was such a clause.Neither the contractnor the clause was offered in evidence.Therefore, the record does not disclosewhether the no-strike pledge would have had application to a strike by the PlumbersUnion on behalf of Respondent. In any event, Kocian's conduct showed that thePlumbers Union acting in behalf of Respondent, would not have been restrainedby the no-strike clause even if it had application to the controversy between Ohioand the Respondent.The visit of the attorneys for Respondent and the Cleveland Building TradesCouncil on January 21, 1962, was intended to conceal the true nature of Respondent'sconduct of January 9, 10, and 11, 1962, and an attempt to provide a basis forescaping liability.Respondent's noninterference with Hoertz when he resumedwork shortly after January 21, 1962, had the same purposes.Respondent's counsel in oral argument relied on the Board decision inPlumbersand Pipefitters Local No. 471 etc. (Leo E. Murray, Inc., An Individual, d/b/a Wyck-off Plumbing),135 NLRB 329. In that case, however, respondent merely threatenedto do what it had a legal right to do. The case before the Trial Examiner is gov-erned by the Board'sdecisions inBuilding and Construction Trades Council ofTampa and Vicinity, AFL-CIO; et al. (Tampa Sand and Material Co.),132 NLRB1564; andButchers' Local 563 (Oxford Meat Co.),134 NLRB 136, where the em-ployer was threatened with a strike to force him to cease doing business with anotheremployer, and inGeneral Drivers, Chauffeurs, and Helpers, Local Union No. 886(The Stephens Company),133 NLRB 1393, insofar as it applies to the first letter tothe secondary employer.Respondent therein threatened a picket to force it to ceasedoing business with Stephens, the primary disputant. It is true that in regard tothe second letter in that case the Board found no violation.But that was becauseRespondent merely stated to the secondary employer in the second letter that therewould be lawful picketing in the vicinity of its premises, and the picketing wouldbe governed by the standards inMoore Dry Dock Company,92 NLRB 547. More-over, Respondent stated in this second letter that it solicited the secondary employer'sadvice of "means by which any possible incidental effects of our lawful primarypicketing may be minimized." So unlike in the case at bar, the Respondent in thesecond letter informed the secondary employer of action which it had a legal rightto take.Even certain threats may be protected under Section 8(b)(4)(ii)(B) ifthey are to do something legal.Teamsters, Chauffeurs,Warehousemen & Helpers,Local 901, IBTCW & H of America (Editorial "El Imparcial." Inc.).134 NLRB 895.In the case at bar, the threat was to engage in illegal secondary conduct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Ohio set forth in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.33 Selby-Battersby and Company et at vN.L R R,259 F 2d 151,156-157 (C A 4). 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violationof Section 8(b) (4) (ii) (B) of the Act,I shall recommend that it cease such conductand like or related acts, and take certain affirmative action to effectuate the purposesof the Act.While the electrical work stopped by Respondent'sconduct was com-pleted prior to the hearing in this proceeding,and Respondents and its agents did,not interfere with the resumed work, there is no guarantee disclosed by the evidenceof record that Respondent will not engage in similar conduct in the future.Re-spondent refrained from interfering with the work resumed by Hoertz on or aboutJanuary 30, 1962,because an unfair labor practice charge had been filed againstit,and the General Counsel of the Board had the charge under investigation.Re-spondent did not assure Ohio that it would not repeat its conduct of January 9, 10,and 11,1962.In fact,Seeholzer made clear to the president and vice president ofOhio that Respondent would not permit it to contract for construction work witha nonunion electrical contractor.Its noninterference with the resumed work andits indication to Ohio that it would not interfere,were clearly an expedient effort toavoid liability for its prior illegal conduct.For these reasons,I recommend to theBoard that it issue an order against Respondent to protect Ohio from future sec-ondary illegal conduct of Respondent.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case,I make the following:CONCLUSIONS of LAW1.Ohio Pipe and Supply Company is engaged in commerce within the meaningof Section 2(6) and(7) of the Act,and is a person engaged in commerce or in anindustry affecting commerce within the meaning of Section8(b) (4) (ii) (B) of theAct.2.Respondent ElectricalWorkers Union Local 38,International Brotherhoodof ElectricalWorkers, AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.3.ThesaidRespondent ElectricalWorkers Union Local 38 violated Section8(b)(4 (ii) (B) of the Actby threatening, coercing,and restraining Ohio Pipe andSupply Company to force or require it to cease doing business with Raymond J.Hoertz,doing business as Hoertz Electric Maintenance Co.4.Theaforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Allen-Stevens CorporationandArchitectural&EngineeringGuild,Local 66, American Federation of Technical Engineers,AFL-CIO.Case No. 2-CA-8464.August 16, 1962DECISION AND ORDEROnJune12, 1962, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed, asset forth in the attached Intermediate Report.Thereafter, the Gen-eral Counsel filed exceptions to the Intermediate Report and a sup-porting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].138 NLRB No. 23.